DETAILED ACTION
Response to Amendment
Applicant’s Amendment, filed 11/03/2021 has been entered. Claims 5, and 9-10 have been cancelled. Claims 1-4, 6-8, and 11-20 are pending in the Application.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sean J. Bellah (Reg. No. 72,558) on 11/15/2021.

The application has been amended as follows: in the claims, claims 7 and 8 have been amended.

7. (Currently Amended) The device package of claim [[5]] 1 comprising a FIFO buffer control that generates a load pointer and unload pointer that is used by the phase compensation FIFO buffer to transfer between the physical layer and the memory controller.

8. (Currently Amended) An integrated circuit device package, comprising: 
a programmable logic circuit; 
an interface comprising a plurality of channels each comprising a plurality of rate-matching first-in first-outs (FIFO) buffers, wherein the interface couples the programmable logic circuit to another circuit, wherein the interface: 

uses another circuit controller that controls the other circuit, wherein the other circuit controller uses a second clock domain; and 
communicates with a physical layer, wherein each rate-matching FIFO buffer of the plurality of rate-matching FIFO buffers transfers from the first clock domain to the second clock domain or from the second clock domain to the first clock domain for a corresponding channel of the plurality of channels,  wherein a rate-matching FIFO buffer of the plurality of rate-matching FIFO buffers comprises a control circuit that controls the transfer Application No. 15/853,005from the first clock domain to the second clock domain or from the second clock domain to the first clock domain, and the control circuit comprises a pointer enable distribution tree that provides a plurality of pointer enable delays that synchronize counting starts in the plurality of channels.
 
End Amendment

Allowable Subject Matter
Claims 1-4, 6-8, and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable in view of the Applicant’s amendment and persuasive argument. Applicant has incorporated the allowable subject matter indicated in the previous Office Action into the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 10:30AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/Examiner, Art Unit 2184